Case 5:18-cv-00066-MFU-JCH Document 685 Filed 06/23/21 Page 1 of 7 Pageid#: 18003




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF VIRGINIA
                                 Harrisonburg Division


  RLI INSURANCE COMPANY,                )
                                        )
              Plaintiff,                )
                                        )
              v.                        )             C.A. No. 5:18CV00066-MFU-JCH
                                        )
  NEXUS SERVICES, INC.,                 )
  LIBRE BY NEXUS, INC.,                 )
  HOMES BY NEXUS, INC.,                 )
                                        )
              Defendants.               )
  _____________________________________ )

            RLI’S MEMORANDUM IN SUPPORT OF ITS MOTION FOR CONTEMPT
                          AGAINST DEFENDANTS
         Despite specific direction by order of this Court to respond to RLI’s discovery with

  particularity and specificity and being granted an extension of more time to complete their

  dilatory responses, Defendants have boldly ignored the Court’s instructions and failed to

  properly respond to the post-judgment discovery. A finding of contempt and sanctions,

  including adverse-inference findings, are appropriate given the ongoing and egregious behavior

  of the Defendants and the harm to RLI.

                                       LEGAL STANDARD
         “To establish civil contempt, a movant must show each of the following elements by clear

  and convincing evidence: (1) the existence of a valid decree of which the alleged contemnor had

  actual or constructive knowledge; (2) …that the decree was in the movant's ‘favor’; (3) …that the

  alleged contemnor by its conduct violated the terms of the decree, and had knowledge (at least

  constructive) of such violations; and (4) …that [the] movant suffered harm as a result.” JTH Tax,

  Inc. v. H&R Block E. Tax Servs., 359 F.3d 699, 705 (4th Cir. 2004) (quoting Ashcraft v. Conoco,
Case 5:18-cv-00066-MFU-JCH Document 685 Filed 06/23/21 Page 2 of 7 Pageid#: 18004




  Inc., 218 F.3d 288, 301 (4th Cir. 2000)). The appropriate remedy for civil contempt is within the

  court’s broad discretion. In re GMC, 61 F.3d 256, 259 (4th Cir. 1995).

                                              ARGUMENT
     I.       There is a valid Order in RLI’s favor in place.
           On May 27, 2021, the Defendants were before the Court on RLI’s Motions to Compel.

  Dkt. Nos. 650 and 652. The Court ordered the Defendants to respond to discovery requests and

  subpoenas “with specificity and particularity” by June 10, 2021. Dkt. No. 665. The Court’s Order

  is clear and concise in its ruling: RLI’s motions to compel were granted and compliance by the

  Defendants and the related LLC Entities was required by June 10, 2021. See id. There can be no

  dispute that the Order is in RLI’s favor.

     II.      The Defendants boldly ignored the specific requirements of the Court’s Order and
              are in violation thereof.
           No responses to RLI’s discovery requests and subpoenas were produced between the

  hearing on May 27 and the original deadline of June 10, 2021. Instead, counsel for Defendants

  filed a Motion for Extension of Time, claiming the retention of new counsel as the basis for their

  requested two-week delay. See Dkt. No. 675 at 1. The Court granted the request, in part, extending

  Defendants’ deadline through June 18, 2021. See Dkt. No. 676. On June 17, 2021, Defendants

  provided the attached “responses.” Exhibit 1.

           The Defendants did not substantially comply with the Court’s Order. In their “responses,”

  the Defendants do not specifically point to any documents, but rather only generally (and

  inaccurately) allege that RLI’s counsel has been provided “real-time” access to records, that

  documents continue to be produced in parallel proceedings regarding Defendants’ permanent

  injunctive obligations supervised by the Special Master, and that:



                                                   2
Case 5:18-cv-00066-MFU-JCH Document 685 Filed 06/23/21 Page 3 of 7 Pageid#: 18005




         historical information responsive to this interrogatory was further produced in
         response to Plaintiff’s previous pre-judgment and/or post-judgment discovery
         requests. Nexus does not have access to the specific date or dates that such
         production(s) occurred because most of these prior productions were produced
         through shared drives and/or other similar access that did not result in Bates
         Stamped production sets that can be referenced.
  See Exhibit 1.

         Defendants have yet again failed to identify responsive documents with the requisite degree

  of specificity called for by Rule 33. Fed. R. Civ. P. 33(b)(3). This is the same tactic Defendants

  have used from the beginning of this discovery dispute—that is, point generally to alleged prior

  productions and claim that the “needle is in the haystack.” But Defendants alone have the burden

  to comply with RLI’s post-judgment discovery, and they cannot shift the time-consuming and

  costly burden to RLI to sift through previous productions to check for compliance. RLI has asked

  and asked again for what the Rules clearly provide: truthful information about the financial status

  of Defendants so that RLI can pursue enforcement of its judgment. Defendants yet again have

  failed to provide such information.

         Having not responded with the specificity and particularity required by the Court’s Order,

  the Defendants cannot show that they have taken all reasonable steps to ensure compliance

  therewith. See United States v. Darwin Constr. Co., 873 F.2d 750, 755 (4th Cir. 1989).

  Defendants’ conduct is egregious. Defendants have now had months to comply, but never made

  a good faith effort to respond to RLI’s post-judgment discovery requests. Each time they have

  been given additional time, whether by agreement of the parties, the additional fourteen days

  initially provided by the Court, or the additional seven-day Court-ordered extension, they have

  failed to substantially, let alone fully, comply and, instead, offer nothing more than hollow

  excuses and/or circular, vague language that provides no clarity or semblance of particularity. In

  asking for an extension of time, the Defendants exploited the judicial process to their tactical

                                                   3
Case 5:18-cv-00066-MFU-JCH Document 685 Filed 06/23/21 Page 4 of 7 Pageid#: 18006




  advantage. It is clear that in the absence of a contempt order, the Defendants will never comply

  and will only further delay RLI’s post-judgment discovery process.

     III.      RLI has been harmed and continues to be harmed by the Defendants’ egregious
               conduct.
            RLI has been harmed by the ongoing intentional delays the Defendants. These months’-

  long delays deny RLI access to the information to which it is entitled under the Rules to further

  its collection efforts. As Defendants’ delays continue, RLI is unfairly precluded from obtaining

  information that is likely advance its collection efforts. RLI is further harmed, and continues to

  be harmed, by the ongoing motion practice required to address the improper conduct of the

  Defendants. In addition to its attorneys’ fees incurred related to the Motion to Compel the

  Defendants and Motion for Contempt against the Entities, RLI now has incurred attorneys’ fees

  related to this Motion for which it also seeks reimbursement. RLI has met all of the necessary

  elements to establish civil contempt, and a corresponding contempt Order against the Defendants

  is appropriate.

     IV.       In addition to attorneys’ fees, the Court has discretion to issue a broad contempt
               order that includes adverse-inference findings.
            Defendants’ stonewalling of discovery is a tactic employed to deny RLI access to, inter

  alia, documents and records that RLI believes will show Defendants’ lack of adherence to

  corporate formalities and other indicia tending to establish a unity of identity and interests

  between and among the Defendants, the Entities and their members. Despite opportunity after

  opportunity, Defendants, in their superficial responses to RLI’s interrogatories, never explain the

  corporate relationship between the Defendants, their members, and the Entities, nor do they

  produce documents that would clarify or explain the countless suspect transactions between and

  amongst these entities and their members. See Exhibit 1. Instead, RLI is left to piece together


                                                    4
Case 5:18-cv-00066-MFU-JCH Document 685 Filed 06/23/21 Page 5 of 7 Pageid#: 18007




  the truth from only the hodgepodge of limited documents that have been shared.

  Notwithstanding, one thing RLI can see from its own third-party subpoenas and the incomplete

  productions in this matter, is a sheer lack of corporate formalities and members using the

  companies as their own personal “piggy banks” for personal expenditures. For example, records

  show the use of corporate funds to pay for, among other extraneous items: (i) the ghost writing of

  a book by member Micheal Donovan; (ii) tens of thousands of dollars spent at a gaming store

  owned by Richard Moore; and (iii) the payment of expenses for properties for which the

  Defendants have failed to disclose and/or deny any ownership interest. Exhibit 2 (collecting

  examples of some of these charges from third-party subpoenaed materials)1. If these are

  legitimate corporate expenses, then the Defendants should have records to support the same, yet

  they have failed and refused to produce any such records.

          Because the Defendants will not comply with the Court’s Order and have failed to

  cooperate in the discovery process by not producing any records in response to the post-judgment

  discovery, RLI prays that in its contempt order that this Court make an adverse-inference ruling

  that:


         the Defendants and their members ignored corporate formalities and are not entitled to a

          presumption of corporate separateness; that

         Micheal Donovan, Richard Moore, and Evan Ajin are personally liable for the underlying

          judgment in this case; and that




  1
    Although the records remain incomplete, some records produced by Defendants further depict
  the mismanagement and comingling of funds for non-business use. At the Court’s direction or at
  a hearing in this matter, RLI will be prepared to further identify and share such evidence.
                                                  5
Case 5:18-cv-00066-MFU-JCH Document 685 Filed 06/23/21 Page 6 of 7 Pageid#: 18008




        RLI may treat each of the aforementioned individual’s personal assets as assets of the

         Defendants for collections purposes.

  Although this is an extreme remedy, it is nonetheless appropriate in exceptional circumstances –

  which are undoubtedly present here – where a lack of corporate formalities and comingling of

  funds is clearly shown on the record. See Sky Cable, LLC v. Coley, 2016 U.S. Dist. LEXIS 93537

  (W.D. Va. July 18, 2016).

                                           CONCLUSION
         The Defendants are in clear violation of the Court’s Order and should be held in contempt.

  RLI prays that this Motion for Contempt be granted, that it be awarded its attorneys’ fees and costs

  related to the Motions to Compel and its Motion for Contempt, that adverse-inference rulings be

  made against the Defendants, and for any other such relief as the Court deems appropriate.


  Dated: June 23, 2021

                                                RLI INSURANCE COMPANY

                                                /s/ _____Dustin M. Paul _______

  Dustin M. Paul (VSB No.: 75287)
  Jennifer L. Eaton (VSB No.: 87491)
  Vandeventer Black LLP
  101 W. Main Street, Suite 500
  Norfolk, VA 23510
  Phone: 757-446-8600 / Facsimile: 757-446-8670
  dpaul@vanblacklaw.com
  jeaton@vanblacklaw.com

  Attorneys for Plaintiff RLI Insurance Company




                                                   6
Case 5:18-cv-00066-MFU-JCH Document 685 Filed 06/23/21 Page 7 of 7 Pageid#: 18009




                                   CERTIFICATE OF SERVICE

          I hereby certify that on Wednesday, June 23, 2021, I will electronically file the foregoing
  with the Clerk of Court using the CM/ECF system, which will then send a notification of such
  filing (NEF) to the following:

   Christopher M. Okay                                Carl A. Anderson
   Chris Okay, Attorney at Law                        Rock Spring Law Group, PLLC
   117 South Lewis Street, Ste. 218                   2000 Pennsylvania Ave. NW
   Staunton, VA 24401                                 Washington, DC 20006
   chrisokay@icloud.com                               caa@rockspringlaw.com

   John M. Shoreman                                   Mario Bernard Williams
   McFadden & Shoreman                                NDH LLC
   1050 Connecticut Avenue, NW, Suite 500             44 Broad Street, NW, Suite 200
   Washington, DC 20036                               Atlanta, GA 30303
   202-772-3188                                       404-654-0288
   Fax: 202-204-8610                                  Fax: 404-592-6255
   Email: jmshoreman@verizon.net                      Email: mwilliams@ndh-law.com




                                                                /s/ Dustin M. Paul



  4852-9238-1168, v. 1




                                                  7
